1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      JEFFREY S. DUNMIRE,
7
                           Plaintiff,
8                                                        2:18-CV-02302-MMD-VCF
      vs.                                                ORDER AND
9     SELECT PORTFOLIO SERVICING, INC.,                  REPORT AND RECOMMENDATION
10                         Defendant.

11

12          Before the court is Select Portfolio Servicing Inc.’s Motion to Enforce Settlement Agreement (ECF
13   NO. 11). Having considered the parties’ filings and arguments presented at the hearing held on April 30,
14   2019 (ECF No. 22), the court finds:
15
            1.      On February 14, 2019, at 5:33 AM, the parties agreed to settlement terms set forth
16
            in an e-mail exchange between counsel filed on the docket as ECF No. 11-1, page 2 of 4.
17
            The settlement also included, pursuant to the parties understanding, the standard term of
            the plaintiff releasing all claims against defendant, known and unknown, as of 5:33 AM,
18          February 14, 2019.

19          2.     Beginning on February 16, 2019, further items appeared on Plaintiff’s credit report
            concerning the debt and real property which were the subject of this litigation. These
20          events are not released by the settlement of this case.

21          3.      The settlement agreement is enforceable and includes all claims asserted by
            plaintiff in this action and all claims against defendant, known and unknown, which were
22
            ripe at 5:33 AM on February 14, 2019.
23

24

25
1           Therefore, IT IS HEREBY RECOMMENDED that Select Portfolio Servicing Inc.’s Motion to

2    Enforce Settlement Agreement (ECF NO. 11) be GRANTED and plaintiff’s claims against defendant be

3    dismissed with prejudice, each side bearing its own costs and attorneys’ fees.

4           IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Amended Complaint (ECF

5    NO. 13) is DENIED AS MOOT, with no determination of the merits of the claims plaintiff seeks to add

6    to this action; and Counter-Motion to Stay (ECF NO. 16) is DENIED AS MOOT.

7

8           DATED this 30th day of April, 2019.
                                                                 _________________________
9                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
